In Re: Verlee, Albert                  §           Civil No.
                                                               ----------------

V.                                     §


2llth District Court                   §
Presiding Judge                                         RECEIVED IN
' Dee Shipman
:C.                                    §           ~dU~T   OF CR!MIN.Al APPEALS

                                                           JUL 16 2~15

                       Petition for Writ of Mandamus   Abe!Acosta,Gierk
      Comes Now, Relator, Verlee, Albert. Will show just cause and

a last adequate remedy at law. And a clear abuse of discretion by

trial court:



                                 Jurisdiction

      This court     ha~   jurisdiction, pursuant to Tex. Const. Article

5:~sec.   5,6   Crimin~l   Court of Appeals have concurrent, original jur-

isdiction of this petition for Writ of Mandamus against the judge

of the 2llth District Court of Denton County, Texas. see: Padilla v

McDaniel 122 S.W.3d 805 (Tex.Crim.App. 2003).



                             Statement of Fact's

      On Marchr     2007 relator::filed a motion to quash indictment F-2007-

0838-C on Agg. Robbery. see:        (Docket Sheet). Relator was charged by

information with the information claiming lack of notice due to the

use of the conjunctive "and" as opposed to the use of disconjunctive

"or" in the state's allegations of Agg. Robbery. The trial court then




                                     (l)
granted, relator's motion to quash Agg. Robbery. The docket sheet

reflects the notation: That indictment was quashed on August 24,

2007. Relator has "strick proof"; see:                                   (Register of Action).

           Relator claims that this is a                             structu~al   error and cannot be

procedurally defaulted. see: Rodriquez v State 42 S.W.3d 181 (Tex.

ap¢.       Corpus Christi 2001), Whan a court has no                                jurisdi~tion,      it has

no power to act, and any acti6n,taken in the absence of jurisdiction

is void. see: Henry v State 2011 Tex. App. Lexis 1344) once informat-

ion is quashed and stricken, the tr-ial court no longer has jurisdction

over the            c~_se      and thus has no :authority to conduct further proceeding's.

It is well settled,·that when a trial court empowered with jurisdict-

ion over a criminal case sustains a motion to quash indictment or in-

formatiori,               the person accused thereunder is,                       in law. discharged from

the accusation against him.

                    Furthermore; it is likewise axiomatic that .....
                    any ...... order ent.ered by a court having .no iur-:· ·                    .:·~;_,"--

,_   , _ _ .. i : ; 1i   sa i c t ion   i s v o :i. d .

           In Rodriquez                 the court reaching this holding., to adhere to a

long standing rule that jurisdiction can be raised at any time and

cannot be waived.

           The trial court argues that, even if Albert has a claim on

jurisdiction that he's barred by section 4 § T.C.C.P . . . . . . see:

Albert's (Docket sheet) it's clear that the trial court quashed indict-

ment on Agg. Robbery. a showing that the court lacks jurisdiction.



                                               Case's of Authority

           Mandamus is an extraordinary remedy.                             that will issue only to

correct a clear                   ab~se      of discretion or a violation of a duty imposed

by law when there is no adequate remedy by appeal. V .. T.C.A. Gov't



                                                          ( /.   )
                                                          ....

Code §22? In re: Sheppard 1993          s.w~   '181.

     see: Padilla v McDaniel        122 S.W.3d 805 (Tex.Crim.App. 2003).

The Criminal Court of Appeals has original jurisdiction of a petition

for Writ of Mandamus when there is a clear abuse of discretion, by a

trial court. Denton County District Court abused their .discretion.

when ruling on relator's last Writ of Habeas Corpus, by denying him

juri~diction    claim, by barring it. With 11.07                 se6~   4:   when in fact

-jurisdiction can not be waived.



Respondent:

L. Dee Shipman the presiding Judge in the 2llth District Court of

Denton County, Texas has violated relator's rights to a fair Habeas

Corpus hearing! by_ denying his Habeas Corpus, knowing that Albert's

claim cannot be barred by (section §4).

     The    re~ords   show, see:   (Register of Actions) that the proceedings

contin~ed    through a trial and    ~    final judgment of fOnviction; at no

point during the proceedings in the trial court did                      anyon~   urge that

the case:had been quashed.

     Article I section 10 of the Texas Constitution states that no

person shall be held to answer for a criminal offense unless on an

indictment of a grand jury. Tex. Canst. art I sec. 10. To invest a

court with jurisdiction over a criminal case, a charging ins~rument

must be filed with the trial court. Tex. Canst .. art. V §12(b) see:

McAfee v State 363 S.W.2d 941 (Tex.Crim.App. 1963). Thomas v State


751 S.W.2d 601,602 (Tex.A:pp,:.' -=-Texarkana 1988). Once_ trial court

quashes an    indi~tment,   it lacks authority to reinstate it, even if

the order quashing the indictment was             bas~d      on an erroneous inter-

pretation of law. see: Prochazka v State               878 S.W.2d 230,232          (Te~.
App. -Corpus Christi 1994).


                                        (3)
                                                 Statutory Provision

When/ we,,   in terpi:et
             'i   /I '/   -   ·-'~- :
                                            statutes such as Article ( 28.05, Tex. Code Cr im. ) ,
              . .    T           .
the court           ~eeks~b6         1'!'
                                             effectuate the 'collective' intent or purpose of

the legisla.tor 's who
                   -
                       'e'n,gcted
                          f
                                  the legislation,
                                        .
                                                   They do this ber.ause

our state Constit0tion assigns the law making function to the legis-

lature while assigning the law interpreting function to the Judiciary.

see: Tex. Const. Art. II §1.

Where the statue                            is clear and unambiguous,    the legislature must be

understood to mean what it has expressed, and it is not for the courts

to add or subtract from such a statue.

When a cause of action derives from a statue, statutory provisions are

mandatory and exclusive and must be complied with.

28.05 T.C.C.P.,                      if the notionntoset aside or the exception to the

indictment in cases of felony be sustained, the defendant shall not

therefore be discharged, but may be immediately recommitted by order

of the court, upon motion of the state's attorney or without motion;

and proceedings may afterward be had against him if no prosecution

had ever been commenced.



                                                  Praver for Relief

Wherefore Relator=prays                           that:~this   :court forces their jurisdiction

in this Writ of Mandamus, for a hearing. If it is determined that

the case was quashed, to prove that the trial court lacked jurisdict-

ion to convict relator of Agq. Robbery. In reaching this holding

the court has held that jurisdiction can be raised at any time and

cannot be waived.



                                                 Unsworn Declaration

I, relator Verlee. Albert Jr. a Texas Department of Criminal Justice


                                                          ( 4)
ldentifyinq number #1464905 on this                day of

2015 declare under the penalty of perjury that the foregoing is true

and cor.rect.



                          Certificate of Service

I hereby certify that a true and correct copy of the above foregoing

relator's Writ of Mandamus has been forwarded by United States mail,

postage prepaid to the Criminal Court of Appeals of TexaA, P.O.Box

12308, Capitoal Station, Austin, Texas 78711, on this jJ-ry    day

                       2015.




Resre:>ctfuJly S1.1bmit.ted:




Albert Verlee Jr.
TDCJ Jj:l464905
Pi'\c"k Unit
2400 Wallace Pack Rd.
Navasota, TX.  77868




                                   (5 )
~~:mal Case Kecord Detail                                                                                       Pag~ 2 of 2:   !''"
                                                                                                                 '    .




                                                         08/13/2007 COURT SETTING INFORMATION
                                                                     SHEET
                                                         08/15/2007 ORDER TRANSFERRING CASE(S)
                                                                     FROM THE 367TH DISTRICT COURT
                                                                     TO THE
                                                                     211TH DISTRICT COURT
                                                         08/16/2007 RETURN CAPIAS/PRECEPT
                                                         08/17/2007 STATE'S NOTICE OF INTENT
                                                                     TO USE EVIDENCE OF OTHER
                                                                     CRIMES, WRONG OT BAD ACT
                                                                     PURSUANT TO CODE OF CRIMINAL
                                                                     PROCEDURE ARTICLES 37.07 AND
                                                                     38.37 AND EVIDENCE RULES 404(b)
                                                                     AND 609(f)
                                                         08/20/2007 STATE'S NOTICE OF INTENT
                                                                     TO USE DEFENDCANT
                                                                     STATEMENTS PURSUANT TO CODE
                                                                     OF CRIMINAL PROCEDURE ARTICLE
                                                                     38.22
                                                         08/24/2007 MOTION TO QUASH
                                                                           TM

           MtJ-h oA{   to     !J.-sttt.J~!.?·- - - - c - .
                                                          .0/13/2008 LETTER
                                                                  ' FROM DEFENDANT REQUESTING
                /it elf       ft1./t"l. Lot                          COPY OF DISMISSAL
                ft/'6r;li.J
                                   All records displayed are subject to limitations of data entry. Details of
                                   judgments can only be verified by actual court records on file.




                                   Copyright© 2000 The Software Group (http://www.tsgweb.com). All rights reserved.




      http://www.justice.dentoncounty .cornlisapi!UVLink.isa/dentonco/WEBS~RV/CriminalSe... 10/14/2008